Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claim 29 have been amended and claims 47-52 added as requested in the amendment filed on April 22, 2022. Following the amendment, claims 29-38, 40-43 and 47-52 are pending in the instant application.
2.	Claims 29-38, 40-43 and 47-52 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments submitted on April 22, 2022 have been fully considered but found to be not persuasive for reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 29-38 and 40-43, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph sets forth the written description requirement as follows: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Compliance with the written description requirement is a question of fact. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991).
The basic function of a patent specification is to disclose an invention. The written description serves a quid pro quo function “in which the public is given ‘meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time.’” Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 922, 69 USPQ2d 1886, (Fed. Cir. 2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609. 63 USPQ2d 1618, (Fed. Cir. 2002)). In other words, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,” Vas-Cath Inc., 935 F.2d at 1563-64, and demonstrate that by disclosure in the specification of the patent. 
In the instant case, claim 29, as currently presented, specifically requires possession of the antibodies that are produced by a method comprising administering to a non-human subject a peptide antigen consisting of the amino acid sequence set forth in SEQ ID NO: 19. The specification as originally filed provides description of the antibodies suitable to practice the claimed method by reference to “U.S. Publication No. 2013/0115603, the entire content of which is incorporated herein by reference”, p. 13. The cited document is the corrected publication of the US Publication 2012/0094299, which is the prior art cited against the instant claims, see section 7 below. The document does not recite “consisting of” limitation. Thus, the written support for the new limitation is not readily apparent in the specification as filed. This affects all depending claims.
Because the instant claims now recite limitations which were not clearly disclosed in the specification as filed, these limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 29-38 and 40-43, as amended, and new claims 47-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2012/0094299 (the ‘299 document hence forward) for reasons of record in section 5 of Paper mailed on January 27, 2022.
Claims 29-38 and 40-43 encompass a method of detecting poly-Alanine RAN protein in a sample by contacting the sample with an antibody that is produced by administering to a non-human subject a peptide consisting of the amino acid sequence of SEQ ID NO: 19. Claims 47-52 are directed to a method of detecting poly-Alanine RAN protein in a sample by contacting the sample with an antibody that is produced by administering to a non-human subject a peptide comprising the amino acid sequence of SEQ ID NO: 19, wherein the subject has or is suspected of having Huntington’s disease and comprises a HTT gene having at least 35 CAG repeats.
At p. 6-7 of the Response, Applicant argues that, “Ranum [‘299 document] does not disclose a step of detecting binding of an anti-RAN protein antibody to poly-Alanine RAN proteins in a sample, wherein the anti-RAN protein antibody is produced by a method comprising administering to a non-human subject a peptide antigen consisting of the amino acid sequence set forth in SEQ ID NO: 19 to produce the anti-RAN protein antibody, as recited in amended claim 29”. Applicant further submits that, “[N]or does Ranum anticipate or render obvious new claim 47. Ranum does not disclose a step of contacting a biological sample obtained from a subject with an anti-RAN protein antibody that targets a poly-Alanine RAN protein, wherein the subject has or is  suspected of having Huntington’s disease and comprises a HTT gene having at least 35 CAG 
repeats, as recited in new claim 47”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
	Regarding the newly presented limitation “consisting of” of claim 29, as amended, this limitation is considered a new matter, see section 6 earlier. Moreover, Applicant’s position is that the cited prior art does not recite the antibodies necessary to practice the instant invention is inconsistent with the instant specification as filed, which at p. 13 incorporates the cited prior art of record for the disclosure of the antibodies as currently in claims. Thus, the cited art of record is either fully anticipates the instant claimed methods or, alternatively, Applicant is not possession of the recited antibodies. 
With respect to new claims 47-52, drawn to method of utilizing antibodies produced by administering to a non-human subject a peptide comprising the amino acid sequence of SEQ ID NO: 19, these claims are fully anticipated by the ‘299 document for reasons of record as applied to claims 29-38 and 40-43 in section 5 of Paper mailed on January 27, 2022. Applicant’s arguments that the claims expressly limit the subjects under testing only to those who have or are suspected of having Huntington’s disease and comprise an HTT gene having at least 35 CAG repeats are not persuasive because claims 47-52 do not recite any material limitations, such as objective, physical diagnostic steps, for instance, that distinguish and describe the subjects that are part of Applicant’s invention. The Examiner maintains that the ‘299 document teaches the instant claimed method in full and explicitly recites Huntington’s disease as a pathology, which is reasonably expected to be associated with an HTT gene having at least 35 CAG repeats, absent evidence to the contrary.  
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 29-38, 40-43 and 47-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/650,016 (reference application) for reasons of record in section 6 of Paper mailed on January 27, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass identical subject matter of detecting RAN proteins in a sample by an immunoassay.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9.	No claim is allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
May 13, 2022